Citation Nr: 1137258	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-38 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Sherman R. Bendalin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and L. W. Bence, M.D.



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.  He received various decorations evidencing combat including the Purple Heart Medal.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO rating decision that, in pertinent part, denied service connection for the cause of the Veteran's death.  In March 2011, the Board remanded this appeal to schedule the appellant for Travel Board hearing at the RO.  In June 2011, the appellant testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the appellant in developing evidence pertinent to her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran died in November 2007.  The death certificate lists the immediate cause of death as pending.  

A November 2007 autopsy report related pathologic diagnoses of subdural hematoma due to probable blunt head trauma; pulmonary congestion and edema; left ventricular hypertrophy; history of hypertension; obesity; and history of sleep apnea.  The examiner indicated, as to an opinion, that the Veteran died of a subdural hematoma due to a probable blunt head trauma.  

A December 2007 supplemental death certificate lists the immediate cause of death as a subdural hematoma due to or a consequence of probable blunt head trauma.  

During the Veteran's lifetime, service connection was established for post-traumatic stress disorder (PTSD) (rated 70 percent); a low back disability (rated 10 percent); a right knee disability (rated 10 percent); residuals of a shrapnel wound of the left elbow (rated 0 percent); sinusitis (rated 0 percent); bilateral hearing loss (rated 0 percent); and tinnitus (rated 0 percent).  The Veteran had also been assigned a total disability rating based on individual unemployability (TDIU rating), effective March 10, 2007.  

The appellant essentially contends that the Veteran's service-connected disabilities caused his death.  She specifically alleges that the Veteran's service-connected PTSD, right knee disability, and low back disability, all caused the Veteran to fall and suffer a subdural hematoma.  She alleges that the flashbacks and sleep problems associated with the Veteran's service-connected PTSD caused symptoms such as disorientation and sleepwalking that would cause him to trip over almost anything.  She also reports that the Veteran had a startle response which could have caused him to fall.  The appellant further indicates that the Veteran fell a few weeks before his death when he fell asleep while sitting at a table and hurt his head on a chair.  She reports that the Veteran would fall weekly.  

The Veteran's service treatment records do not specifically show treatment for a subdural hematoma, but they do refer to treatment for a head injury.  A July 1968 hospital report indicated that the Veteran was involved in an automobile accident four days earlier in June 1968.  It was noted that the Veteran sustained blows to the head and chest.  The report stated that the Veteran was unconscious for an undetermined period of time and that he was seen at a naval hospital and referred for a neurosurgical evaluation.  The diagnosis was cerebral concussion with multiple bruises and abrasions.  

A July 1968 treatment report noted that the Veteran was involved in an automobile accident.  It was reported that the Veteran's only present complaints were fatigue and confusion and that both were improved.  The examiner indicated that after three days of observation at a hospital, the Veteran's cranial nerves were within normal limits and there were no neurological defects.  It was noted that the Veteran was returned to revised light duty.  The Veteran's service treatment records also show treatment for numerous other disorders including right knee problems, low back problems, sinus problems, ear and hearing problems, and a shell fragment wound of the left elbow.  

Post-service private and VA treatment records show that the Veteran was treated for numerous disorders.  

For example, an April 2007 VA psychiatric examination report related a diagnosis of PTSD, chronic.  A Global Assessment of Functioning (GAF) score of 45 was assigned, with a past year GAF score of 50.  The examiner commented that the Veteran's difficulties were serious.  The examiner stated that the Veteran was currently unable to work and that such was unlikely to change in the foreseeable future.  The examiner also remarked that the Veteran's PTSD symptoms were unlikely to moderate in severity.  

A September 2007 statement from L. B. Bence, M.D., noted that the Veteran had been under his care for over ten years.  Dr. Bence indicated that the Veteran suffered from rheumatoid arthritis and PTSD, coupled with back and knee issues.  It was noted that the Veteran had been receiving care, medication, and therapy through the VA and private sector.  Dr. Bence indicated that the Veteran's PTSD symptoms had worsened as his rheumatoid arthritis had progressed.  Dr. Bence commented that the Veteran's PTSD symptoms and employability had worsened, that the Veteran should not be working, and that he did not see foresee any future employment for the Veteran.  

An April 2007 VA psychiatric note indicated that the Veteran reported that he was falling asleep on the toilet, in the shower, and while on his chair.  The Veteran stated that when he would fall asleep, he would fall.  He indicated that, at one point, he fell on the end of a chair, and that the arm of the chair went into his eye socket.  It was noted that the Veteran had an appointment for a sleep study.  The assessment was PTSD and untreated obstructive sleep apnea.  

At the June 2011 Board hearing, Dr. Bence testified that he believed that a combination of factors, including the Veteran's daytime drowsiness due to his PTSD; difficulty sleeping; various medications; decreased mobility due to arthritis; and back pain, all contributed to his falling and ultimately to his death.  Dr. Bence also stated that symptoms such as startle response from PTSD; low back problems; knee problems; weight problems; sleep loss due to PTSD; medication for hypertension and other conditions; balance issues, and sleep apnea, all could have led the Veteran to fall.  Dr. Bence stated that peripheral neuropathy, asthma, and pleurisy, probably would not be factors that would lead to a fall.  Dr. Bence indicated that he felt the Veteran's PTSD was probably the main factor that could have led to his fall.  

The Board observes that there is no indication that Dr. Bence reviewed the Veteran's claims file before providing his opinions.  Additionally, the Board notes that Dr. Bence indicated that nonservice-connected disorders such as sleep apnea could also have caused the Veteran to fall.  

The Board observes that there is no medical opinion of record, after a review of the entire claims file, addressing whether the Veteran's subdural hematoma and probable blunt head trauma, were etiologically related to any aspects of his period of service, including any service-connected disabilities.  The Board is of the view that a medical opinion should be obtained on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  In the instant case, the VCAA letter provided to the appellant did not comply with the requirements indicated in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
      
Accordingly, the case is REMANDED for the following:  

1.  Send the appellant a VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007) that includes an explanation as to the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death, as outlined by the Court in Hupp.  

2.  Make arrangements for the claims folder to be reviewed by a physician for a medical opinion on the issue of service connection for the cause of the Veteran's death.  Based on a review of historical records and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's subdural hematoma due to or a consequence of probable blunt head trauma, were etiologically related to any aspect of his periods of service, to include the head injury he suffered during service in an automobile accident.  The examiner should also opine whether it is at least as likely as not (50 percent or greater possibility) that any service-connected disabilities (if so indicated upon receipt of the Veteran's entire claims file) caused or contributed to his death.  If an opinion cannot be provided without resorting to mere speculation, it should be so stated.  

3.  Thereafter, review the claims for entitlement to service connection for the cause of the Veteran's death.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and her attorney, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


